REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1-20.  More specifically, the closest prior art reference is U.S. Patent No. 8,636,591 to Hawk et al. (“Hawk”).
Hawk discloses providing virtual item rewards in an online game based on a game of chance in the online game.  (col. 1, lines 24-26).  The game of chance may be presented in a secondary game having levels.  (col. 1, line 63 to col. 2, line 45).  In one example, for a first level of the secondary game, an outcome is selected from a set of outcomes, and the selected outcome is presented to the user. (col. 2, lines 1-6).  In one example, where the selected outcome is a Jackpot outcome, a virtual award associated with that Jackpot outcome is provided to the user, and the next level of the secondary game is provided to the user.  (col. 2, lines 21-26).  The examiner interprets “providing the next level of the secondary game” as “the first potential award providing access to first playable content in the online game” as recited in representative claim 1.
The examiner submits that, unlike representative claim 1, in Hawk, the next level is not: (a) provided from a probability item bundle, wherein said probability item bundle is associated with a set of potential awards, one of which includes access to the next level, wherein said probability item bundle is purchased; and (b) selected in response to a stochastically selected potential award included in the probability item associated with the access to the next level.  Rather, as described above, Hawk merely discloses that the next level is provided based on the selection of an outcome [i.e., the Jackpot outcome].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715